DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 1, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 8 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarborough (US 6,698,104).

With respect to claim 1, Scarborough discloses a measuring tape device (10) comprising a housing (20) having an aperture (34); 5a reel assembly (Column 6, lines 48 - 51) defining an axis; a blade (40) having a first end configured to extend from the housing through the aperture and a second end configured to be wound on the reel assembly (Column 6, lines 48 – 57); and a transverse aperture (provided at tip 28, figure 3) extending through the housing in a direction substantially parallel to the axis.  

Referring to claim 2, Scarborough sets forth a device wherein the transverse aperture (provided at tip 28, figure 3) is disposed at a heel portion of the housing (See figure 3).

In regards to claim 3, Scarborough teaches a device wherein an axis of the transverse aperture (provided at tip 28, figure 3) is 15substantially coplanar with a portion of the blade that is extended from the aperture of the housing (See Figure 3).  



Regarding claim 4, Scarborough shows a device wherein the transverse aperture (provided at tip 28, figure 3) is configured to receive a fastener (i.e. nail) that passes through the transverse aperture to pivotally secure the device to a 20surface into which the fastener is secured.  

With regards to claim 8, Scarborough discloses a device wherein a diameter of the transverse aperture (provided at tip 28, figure 3) is configured to be larger than a diameter of the fastener and a head of the fastener such that the device is alternately capable of hanging on the fastener and being removed therefrom.

Referring to claim 9, Scarborough sets forth a device wherein a diameter of the transverse aperture (provided at tip 28, figure 3) is configured to be larger than a diameter of the fastener and smaller than a diameter of a head of the fastener.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scarborough (US 6,698,104) in view of Johns (US Pub. No. 2013/0055578).

Scarborough discloses a device as recited in paragraph 5 above. 

Scarborough does not disclose the lanyard as recited in claim 18.

In regards to claim 18, Johns teaches a tape measure comprising a first slot (figures 3A, 3B and 6) 10to enable a lanyard (Figure 3B) to be passed through the slot to engage the transverse aperture in order to secure the tool (Paragraph [0005]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Scarborough by providing a lanyard as taught by Johns in order to secure the tool. 

Allowable Subject Matter

Claims 5 – 7, 10 – 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to disclose the combination as claimed:
Orsini (US Pub. 2019/0316891)
Johns (US 8,683,710)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2855
November 18, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2855